Title: General Orders, 14 May 1776
From: Washington, George
To: 



Head Quarters, New York, May 14th 1776
Parole St Eustatia.Countersign, Amboy.


Christian Mazure of Capt. Wylley’s Company, in Col. McDougalls regiment, tried at a late General Court Martial, whereof Col. Huntington was president, for “Desertion,”: The Court find the prisoner guilty of the charge and do sentence him to receive Twenty Lashes on his bare back.
John McFarling of Capt. Sharpe’s Company, in Col. Daytons

regiment, tried by the above General Court Martial for “Desertion,” is acquitted by the court.
John Cooper of Capt. Varicks Company, in Col. McDougalls regiment, tried by the above Court Martial, for “Mutiny”—The Court finding the prisoner guilty of the Charge, do sentence him to receive Fifteen Lashes on the bare back, for said offence.
James McDonald of Capt. Horton’s Company, in Col. Ritzema’s regiment, tried by the above General Court Martial for threatning the life of Lieut. Young, and others, of the said company, is found guilty by the Court and sentenced to be confined, eight days on bread and water, for said offence.
The General approves the foregoing sentences, and orders them to be put in execution, to morrow morning at Guard mounting.
One Colonel, and one Quarter Master, from each brigade, to attend a Committee from the Congress of this City, to morrow morning at seven o’clock, to take cognizance of the damage done to certain houses, where the Troops have been quartered—The Chairman of the Committee, will meet the Colonels at the Exchange, at the time appointed.
The General Court Martial, whereof Col. Huntington was president is dissolved.
A General Court Martial of the Line, consisting of one Colonel; one Lieut. Colonel, one Major, and ten Captains, to sit to morrow morning at Ten o’Clock, to try all such prisoners as shall be brought before them. All Evidences, and persons concern’d, to attend the court.
